 



Exhibit 10(r)
EMPLOYMENT AGREEMENT
AGREEMENT made and entered into this ___day of                     , but as of
the Effective Date hereinafter defined, by and between Capitol Bancorp Ltd., a
Michigan corporation, hereinafter referred to as “Corporation”, and
                    , hereinafter referred to as “Employee”.
WHEREAS, the Corporation has retained the services of the Employee and the
Employee has accepted such employment; and
WHEREAS, the parties desire to enter into this Agreement, which is intended to
set forth in its entirety the terms and conditions of the employment
relationship between the Corporation and the Employee;
NOW, THEREFORE, IT IS AGREED as follows:
1. Employment. The Employee is employed to render such services to the
Corporation as directed by its chief executive officer. The Employee’s current
assignment carries the title of                     .

      Employee will, during the term hereof:     (a)   Faithfully and diligently
do and perform all such acts and duties and furnish such services as the
Corporation shall direct, and do and perform all acts in the ordinary course of
Corporation’s business, with such limits as the Corporation may prescribe,
necessary and conducive to the Corporation’s best interests; and     (b)  
Devote his full time, energy, and skill to the business of the Corporation and
to the promotion of the Corporation’s best interests, except for absences made
necessary because of illness and vacations. Employee may not be an employee,
consultant, director or other agent of any other person, firm or corporation
(other than affiliates of Corporation) without the prior signed written approval
of the chief executive officer of the Corporation. Employee may engage in
passive business activities which do not interfere with his employment under
this Agreement and which do not conflict with the Corporation’s interests.
Employee may and is encouraged to engage in professional, civic and charitable
activities which do not conflict with the Corporation’s interests.

2. Compensation. The Corporation shall pay the Employee during the term of this
Agreement a salary commencing on the effective date of this agreement as
hereinafter defined. The salary provided herein shall be payable in accordance
with periodic payment procedures for all employees of the Corporation. The
Employee’s salary shall be subject to the usual withholding taxes required with
respect to compensation paid by a corporation to an employee. The Employee’s
salary shall be reviewed by the Corporation annually and may be increased, but
not decreased, from time to time in such amounts as the Corporation in its
absolute discretion may determine.

 



--------------------------------------------------------------------------------



 



3. Discretionary Bonuses. In addition to the salary provided for in Paragraph 2,
the Employee shall be entitled to participate in discretionary bonuses as may be
from time to time authorized and declared by the board of directors of the
Corporation to its executive employees. No other compensation provided for in
this Agreement shall be deemed a substitute for the Employee’s right to
participate in such bonuses when and as declared by the board of directors.
4. Retirement, Employee Benefit Plans and Fringe Benefits. The Employee shall be
eligible to participate in fringe benefits, including health benefits, which may
be or may later become applicable to the Corporation’s executive employees.
5. Expense Reimbursement. The Employee shall be eligible for expense
reimbursement as approved by the chief executive officer.
6. Term. The initial term of employment under this Agreement shall be for a
period of                     , commencing on the Effective Date hereof.
Commencing with the ___anniversary date of the Effective Date, and each year
thereafter, this Agreement shall be extended automatically for a period of one
(1) year, unless either the Corporation or the Employee gives contrary written
notice in accordance with Paragraph 9 herein. If the Corporation decides not to
extend this agreement for any reason, the Corporation will be subject to the
provisions of Paragraph 9 and Paragraph 19 herein. This paragraph shall be
limited by the terms and conditions set forth in the “Termination of Employment”
provisions set forth in Paragraph 9 of this Agreement and the Change in Control
provisions of Paragraph 19 of this Agreement.
7. Effective Date. For the purpose of this Agreement, the “Effective Date” is
the date upon which this Agreement is executed.
8. Standards. The Employee shall perform his duties under this Agreement in
accordance with the highest standards of fiduciary responsibility applicable to
financial institutions in carrying out their respective responsibilities to
their depositors, customers and shareholders. These standards shall conform to
the highest standards of conduct imposed by any and every regulatory body having
jurisdiction over the Corporation. Performance standards for the Employee may be
established from time to time by the chief executive officer of the Corporation
and are hereby incorporated within the terms of this Agreement. It is recognized
that the Corporation shall have wide latitude in defining performance standards
so as to ensure the safe and sound operation of its business endeavors.
9. Termination of Employment.

  (a)   The Employee’s employment term under this Agreement may be terminated at
any time by the board of directors of the Corporation, with or without cause (as
defined below). Termination of this agreement by the Corporation without cause
shall give rise to the Employee’s right to receive compensation in accordance
with Paragraph 2 of this Agreement for a period of ___ subsequent to the
termination, provided that Employee executes a release agreement provided by the
Corporation. Employee shall not receive compensation pay in the event of his
retirement, death, or disability. The

2



--------------------------------------------------------------------------------



 



      Employee shall have no right to receive compensation or any other
remuneration whatsoever under this Agreement for any period after voluntary
termination or termination for cause. For purposes of this Agreement, for
“cause” shall mean termination for any of the following reasons:

  i.   Personal dishonesty materially affecting the Corporation or any
affiliate;     ii.   Willful misconduct;     iii.   Willful breach of a
fiduciary duty involving personal profit;     iv.   Intentional failure to
perform stated duties;     v.   Willful violation of any law, rule, regulation,
or policy of or relating to the operation of the Corporation or any of its
affiliates;     vi.   The order of any court or supervising agency with
jurisdiction over the affairs of the Corporation or any subsidiary; or     vii.
  The Employee’s willful violation of any provision of this Agreement.     viii.
  Unauthorized acts outside the scope of employment which tend to disparage the
corporation or lessen its good will. The Corporation has the sole and absolute
discretion in determining what is disparaging or harmful to its good will.

  (b)   This Agreement may be terminated by the Employee at any time upon thirty
(30) days written notice to the Corporation or upon such shorter period as may
be decided by the board of directors of the Corporation subsequent to written
notice. In the event of such termination, the Corporation shall be obligated
only to continue to pay the Employee’s salary and provide the other benefits
provided by this Agreement up to the date of the termination.     (c)   In the
event of the death of the Employee during the term of this Agreement, the
Employee’s estate shall be entitled to receive salary due the Employee through
the last day of the calendar month in which his death shall have occurred.    
(d)   If the Employee is temporarily prohibited from participating in the
conduct of the Corporation’s affairs at the request of or by the order of any
court or supervising agency with jurisdiction over the Corporation, the
Corporation’s obligations under this Agreement shall not terminate and the
Employee shall be placed on administrative leave with or without pay at the
discretion of the board of directors. If the charges in the proceeding out of
which such request or order is issued mature into a permanent prohibition order,
unless stayed by appropriate proceedings, the Corporation’s obligations
hereunder shall terminate as of the effective date of such permanent order.

3



--------------------------------------------------------------------------------



 



  (e)   All obligations under this agreement may be terminated, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of the Corporation:

  i.   By the Federal Deposit Insurance Corporation (“FDIC”) at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Corporation or any affiliate; and     ii.   By the Federal Reserve Board
(“FRB”), or any other agency, at the time the FRB approves a supervisory merger
to resolve problems related to the operation of the Corporation or any affiliate
or when the Corporation is determined by the FRB to be in an unsafe or unsound
condition.

  (f)   Confidential Information. Employee recognizes and acknowledges that he
will have access to certain information concerning the Corporation and its
affiliates and that such information is Confidential Information, as defined
herein, and constitutes valuable, special and unique property of the Corporation
and its affiliates. Employee shall not at any time, either during or subsequent
to the Term, disclose to others, use, copy or permit to be copied, except in
pursuance of his duties for and on behalf of the Corporation, its successors,
assigns or nominees, any Confidential Information of the Corporation (regardless
of whether developed by Employee) without the prior written consent of the
Corporation.

The term “Confidential Information” with respect to any person means any secret
or confidential information or know-how and shall include, but shall not be
limited to, the plans, customers, costs, prices, uses, and applications of
products and services, results of investigations, trade secrets, trade
knowledge, formulae, studies owned or used by such person, and all products,
processes, compositions, computer programs, and servicing, marketing or
operational methods and techniques at the time used, developed, investigated,
made or sold by such person, before or during the term or this Agreement, and
any other information that is not readily available to the public or that is
maintained as confidential by such person. Employee shall maintain in confidence
any Confidential Information of third parties received as a result of his
employment with the Corporation in accordance with the Corporation’s obligations
to such third parties and the policies established by the Corporation and its
affiliates.

  (g)   Delivery of Documents Upon Termination. Employee shall deliver to the
Corporation or its designee at the termination of his employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions and other documents and all copies thereof, made,
composed or received by Employee, solely or jointly with others, that are in
Employee’s possession, custody or control at termination and that are related in
any manner to the past, present or anticipated business of the Corporation.

4



--------------------------------------------------------------------------------



 



  (h)   No Tampering. Throughout the Term and through the first anniversary of
the expiration thereof, Employee shall not (a) request, induce or attempt to
influence any customers of the Corporation or any affiliate to curtail or cancel
any business they may transact with Corporation; or (b) request, induce or
attempt to influence any employee of the Corporation or any affiliate to
terminate his employment with the Corporation or any affiliate.     (i)  
Remedies. Employee acknowledges that a remedy at law for any breach or attempted
breach of Employee’s obligations under this section 9 may be inadequate, agrees
that the Corporation may be entitled to specific performance and injunctive and
other equitable remedies in case of any such breach or attempted breach, and
further agrees to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief. The termination of the Agreement for any reason shall not be deemed to
be a waiver by Corporation of any breach by Employee of this Agreement or any
other obligation owed the Corporation and notwithstanding such a termination
Employee shall be liable for all damages attributable to such a breach.

10. No Assignments. This Agreement is personal to each of the parties hereto,
and neither party may assign or delegate any of the rights or obligations
hereunder without first obtaining the written consent of the other party with
the exception that this Agreement may be assigned by the Corporation to an
affiliate entity of the Corporation
11. Right to Attorney. The Employee acknowledges the ability to have consulted
with counsel of his choice, and if the Employee has not done so, it is solely
the result of the Employee’s conscious decision. The Employee acknowledges
reading and understanding all the terms and conditions of this Agreement and the
Corporate Personnel Manual, and represents that there is no unclear or ambiguous
term or condition contained therein, and is executing this Agreement with a
complete and full understanding of all its terms and conditions.
12. Personnel Manual. Employee acknowledges receipt of the Personnel Manual and
Code of Ethics for the Corporation (“Manual”), and agrees by accepting
employment that the Employee will be bound by the terms, conditions, rules and
regulations as set forth in said manual. Any benefit not set forth herein, but
included as a benefit in the Manual, shall also be a benefit provided to the
Employee.
13. Notices. Any notices under this Agreement shall be deemed given when in
writing and delivered personally or sent by certified mail, return receipt,
postage prepaid, to the last known address of the party to whom notice is given.
If sent by mail, notice shall be deemed given on the day of receipt.
14. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
15. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement.

5



--------------------------------------------------------------------------------



 



16. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
17. Applicable Law. This Agreement shall be governed in all respects by the laws
of the State of Michigan.
18. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect the transactions described herein and supersedes any and
all other oral or written agreements heretofore made, and there are no
representations or inducements by or to, or any agreements between, any of the
parties hereto other than those contained herein in writing.
19. Change in Control. Employee shall be entitled to certain benefits in the
event of a change in control of the Corporation.

  (a)   In the event of a “Change in Control” (as defined in Subparagraph
(d) below), of the Corporation during the term of this agreement, Employee shall
be entitled to terminate this Agreement.     (b)   In the event that Employee
terminates this Agreement pursuant to this Paragraph 19, the Corporation will be
obligated to pay or cause to be paid to Employee all amounts due and owing to
the date of termination of this Agreement and an amount equal to
                                         of Employee’s “base amount” as defined
in Section 280G(b)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”) provided that Employee executes a release agreement provided by the
Corporation.     (c)   In the event that the Corporation terminates this
Agreement after a Change in Control (as defined in subparagraph (d) below), The
Corporation will be obligated to pay or cause to be paid to Employee all amounts
due and owing to the date of termination of this Agreement (including any
amounts required under paragraph 9) and an amount equal to
                                         of Employee’s “base amount” as defined
in Section 280G(b)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”) provided that Employee executes a release agreement provided by the
Corporation.     (d)   For the purpose of this Agreement, the term Change in
Control shall mean any of the following events:

  i.   After the Effective Date of this Agreement, any non-affiliated entity of
Corporation directly or indirectly, acquires beneficial ownership of voting
stock, or acquires irrevocable proxies or any combination of voting stock and
irrevocable proxies, representing twenty-five percent (25%) or more of the
voting securities of the Corporation, or acquires control of in any manner the
election of a majority of the directors of the Corporation;     ii.   All or
substantially all of the assets of the Corporation are sold or otherwise
transferred to or are acquired by any other non-affiliated

6



--------------------------------------------------------------------------------



 



      corporation, association, or other person, entity, or group other than
Corporation.

Notwithstanding the other provisions of this Paragraph 19, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, Employee and the Corporation agree
in writing that the same shall not be treated as a Change in Control for
purposes of this Agreement.

  (e)   Amounts payable pursuant to this Paragraph 19 shall be paid, at the
option of the Corporation either in one lump sum or in equal payments over the
remaining term of this Agreement.     (f)   It is the intent of the parties
hereto that all payments made pursuant to this Agreement be deductible by the
Corporation and Bank for federal income tax purposes and not result in the
imposition of an excise tax on Employee. Notwithstanding anything contained in
this Agreement to the contrary, any payments to be made to or for the benefit of
Employee which are deemed to be “parachute payments” as that term is defined in
Section 280G(b)(2) of the Code, shall be modified or reduced to the extent
reasonably deemed to be necessary by the Corporation to avoid the imposition of
an excise tax on Employee under Section 4999 of the Code or the disallowance of
a deduction to the Corporation under Section 280G(a) of the Code.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

          Employer:    
 
        CAPITOL BANCORP LTD.    
 
       
By
       
 
 
 
        Joseph D. Reid
Chairman of the Board
 
        Employee:    
 
       
 
             

7



--------------------------------------------------------------------------------



 



SCHEDULE
EMPLOYMENT AGREEMENTS
Each of the executive officers of Capitol named below executed an Employment
Agreement on the date set forth across from his or her name in substantially the
form attached hereto.

      Executive Officer   Date of Agreement       Cristin Reid English  
March 14, 2006       Bruce Thomas   March 14, 2006

8